        Case 6:19-cv-06495-HKS Document 16 Filed 03/19/21 Page 1 of 20




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK



SAMANTHA J.H.,

                            Plaintiff,                           6:19-CV-6495Sr
v.

COMMISSIONER OF SOCIAL SECURITY,

                            Defendant.



                                 DECISION AND ORDER

              As set forth In the Standing Order of the Court regarding Social Security

Cases subject to the May 21, 2018 Memorandum of Understanding, the parties have

consented to the assignment of this case to the undersigned to conduct all proceedings

in this case, including the entry of final judgment, as set forth in 42 U.S.C. § 405(g).

Dkt. #15.



                                     BACKGROUND

              Plaintiff applied for supplemental security income (“SSI”), with the Social

Security Administration (“SSA”), on February 13, 2015, alleging disability beginning

September 24, 2014, at the age of 31, due to a back injury. Dkt. #5, pp.12 & 98.



              On March 9, 2018, plaintiff appeared with counsel and testified, along with

an impartial vocational expert (“VE”), Dawn Blythe, at an administrative hearing before

Administrative Law Judge (“ALJ”), Connor O’Brien. Dkt. #5, pp.1215-1277. Plaintif f

testified that she completed an associate’s degree from Genesee Community College
        Case 6:19-cv-06495-HKS Document 16 Filed 03/19/21 Page 2 of 20




in Criminal Justice and possessed a vocational certification for computer information

systems. Dkt. #5, pp.1232-1233. She volunteers to type minutes for the monthly

meeting of the area AA groups. Dkt. #5, pp. 1266-1267. She was preparing for bariatric

surgery by completing a series of group counseling sessions and attempting smoking

cessation. Dkt. #5, pp.1231-32.



              Plaintiff lives with her mother, husband and five year-old son. Dkt. #5,

pp.1233-34. She testified that she is unable to work because of fatigue and pins and

needles going down her legs and up her neck. Dkt. #5, p.1247. Her husband g ets their

son ready for school and plaintiff walks him to the end of the driveway to get the bus.

Dkt. #5, pp.1247-48. She can walk about 40 minutes. Dkt. #5, p.1261. She can stand

about 30 minutes and sit about 30 minutes. Dkt. #5, p.1262. After sitting about 20

minutes, her legs go numb and she needs to walk between 20-40 minutes before she

can sit again. Dkt. #5, p.1265. Back surgery relieved some of the pain, but her legs still

go numb. Dkt. #5, p.1249. The pain interferes with her concentration and causes

frustration. Dkt. #5, p.1268. She tires easily and sleeps 4 to 5 hours during the day. Dkt.

#5, p.1270. She is able to bathe herself daily and wash her hair, but needs assistance

to put on her pants, socks and shoes. Dkt. #5, p.1258. She can w ash a couple of loads

of laundry each week, but relies on her mother to wash the remainder of the laundry

and to clean. Dkt. #5, p.1259. She has a driver’s license, but does not drive more than

25 minutes from her home because she can’t sit that long. Dkt. #5, pp.1234-35. Her

husband drove her to the hearing; she had to stop twice during the 45 minute drive. Dkt.

#5, p.1235.

                                            -2-
        Case 6:19-cv-06495-HKS Document 16 Filed 03/19/21 Page 3 of 20




              The VE classified plaintiff’s past work as industrial cleaner, which is an

unskilled, medium exertion position; collection clerk, which is a skilled, sedentary

position; telephone solicitor, which is a semi-skilled, sedentary position; alarm installer,

which is a skilled, medium exertion position; and secretary, which is a skilled, sedentary

position. Dkt. #5, p.1272. W hen asked to assume an individual with plaintiff’s age,

education and past work experience who needed to be able to change position from sit

to stand every 45 minutes for up to five minutes and could occasionally stoop, crouch,

climb stairs, kneel and crawl, and be exposed to extreme cold, heat, wetness, humidity

and airborne irritants, but could not climb a rope, ladder or scaffolding or balance on

narrow, slippery or moving surfaces, the VE testified that plaintiff could perform her

past work as telephone solicitor and secretary, and could also work as a document

preparer, addresser and charge account clerk, each of which were unskilled, sedentary

positions. Dkt. #5, p.1273. If she was limited to simple and detailed work, she would still

be able to work as a telephone solicitor, document preparer, addresser and charge

account clerk. Dkt. #5, p.1274. If she was limited to occasional changes in the work

setting and simple work-related decisions, she would still be able to work as a

document preparer, addresser and charge account clerk. Dkt. #5, p.1274. If she was

off-task up to one-third of the work day or absent two or more days per month, the VE

testified that plaintiff would not be able to sustain employment. Dkt. #5, p.1275.



              The ALJ rendered a decision that plaintiff was not disabled on September

6, 2018. Dkt. #5, pp.9-23. The Appeals Council denied review on May 3, 2019. Dkt. #5,

p.5. Plaintiff commenced this action seeking review of the Commissioner’s final

decision on July 1, 2019. Dkt. #1.

                                             -3-
        Case 6:19-cv-06495-HKS Document 16 Filed 03/19/21 Page 4 of 20




                             DISCUSSION AND ANALYSIS

              “In reviewing a final decision of the SSA, this Court is limited to

determining whether the SSA’s conclusions were supported by substantial evidence in

the record and were based on a correct legal standard.” Talavera v. Astrue, 697 F.3d

145, 151 (2d Cir. 2012). Substantial evidence is defined as “such relevant evidence as

a reasonable mind might accept as adequate to support a conclusion.” Moran v. Astrue,

569 F.3d 496, 501 (2d Cir. 2009). If the evidence is susceptible to more than one

rational interpretation, the Commissioner’s determination must be upheld. McIntyre v.

Colvin, 758 F.3d 146, 149 (2d Cir. 2014). “W here an administrative decision rests on

adequate findings sustained by evidence having rational probative force, the court

should not substitute its judgment for that of the Commissioner.” Yancey v. Apfel, 145

F.3d 106, 111 (2d Cir. 1998).



              To be disabled under the Social Security Act (“Act”), a claimant seeking

SSI must establish an inability to do any substantial gainful activity by reason of any

medically determinable physical or mental impairment which can be expected to result

in death or which has lasted or can be expected to last for a continuous period of not

less than twelve months. 20 C.F.R. § 416.905(a). The Commissioner must follow a five-

step sequential evaluation to determine whether a claimant is disabled within the

meaning of the Act. 20 C.F.R. § 416.920(a). At step one, the claim ant must

demonstrate that he is not engaging in substantial gainful activity. 20 C.F.R.

§ 416.920(b). At step two, the claimant must demonstrate that he has a severe

impairment or combination of impairments that limits the claimant’s ability to perform


                                             -4-
           Case 6:19-cv-06495-HKS Document 16 Filed 03/19/21 Page 5 of 20




physical or mental work-related activities. 20 C.F.R. § 416.920(c). If the impairment

meets or medically equals the criteria of a disabling impairment as set forth in Appendix

1 of Subpart P of Regulation No. 4 (the “Listings”), and satisfies the durational

requirement, the claimant is entitled to disability benefits. 20 C.F.R. § 416.920(d). If the

impairment does not meet the criteria of a disabling impairment, the Commissioner

considers whether the claimant has sufficient RFC for the claimant to return to past

relevant work. 20 C.F.R. § 416.920(e)-(f). If the claimant is unable to return to past

relevant work, the burden of proof shifts to the Commissioner to demonstrate that the

claimant could perform other jobs which exist in significant numbers in the national

economy, based on claimant’s age, education and work experience. 20 C.F.R.

§ 416.920(g).



                In the instant case, the ALJ made the following findings with regard to the

five-step sequential evaluation: (1) plaintiff had not engaged in substantial gainful

activity since the application date of February 13, 2015; (2) plaintiff’s degenerative disc

disease of the lumbar spine, status post-lumbar disc surgery, history of cervical spine

and left ankle surgery, bilateral knee impairment, asthma, obesity, anxiety disorder and

history of substance abuse constitute severe impairments; (3) plaintiff’s impairments did

not meet or equal any listed impairment; (4) plaintiff retained the RFC to perform

sedentary work1 with the following limitations: sit/stand option allowing plaintiff to

       1
          Sedentary work involves lifting no more than 10 pounds at a time and
          occasionally lifting or carrying articles like docket files, ledgers, and small
          tools. Although a sedentary job is defined as one which involves sitting, a
          certain amount of walking and standing is often necessary in carrying out
          job duties. Jobs are sedentary if walking and standing are required
          occasionally and other sedentary criteria are met.
       20 C.F.R. § 416.967(a).

                                                -5-
        Case 6:19-cv-06495-HKS Document 16 Filed 03/19/21 Page 6 of 20




change positions every 45 minutes for up to 5 minutes, occasional stooping, crouching,

kneeling, crawling, climbing ramps or stairs, exposure to extreme cold and heat,

wetness, humidity and airborne irritants, no climbing of a rope, ladder or scaffold or

balancing on narrow, slippery or moving surfaces and occasional detailed tasks but

otherwise simple tasks; and (5) plaintiff was not capable of performing her past work,

but was capable of working as a document preparer, addresser and account charger,

each of which are unskilled, sedentary exertion positions, and was not, therefore,

disabled within the meaning of the SSA. Dkt. #5, pp.14-23.



              Mental RFC

              Plaintiff argues that the ALJ failed to sufficiently explain his rationale for

incorporating some, but not all, of the limitations identified by the consulting psychiatric

examiner. Dkt. #8-1, pp.11-12. Specifically, plaintiff argues that the ALJ should have

accounted for Dr. Ransom’s finding of mild episodic difficulty in relating adequately with

others and appropriately dealing with stress. Dkt. #8-1, pp.11-12.



              The Commissioner responds that the ALJ considered both opinions of

record relating to mental capacity and appropriately restricted plaintiff to simple tasks

and occasional detailed tasks based upon Dr. Ransom ’s more restrictive assessment of

mild mental limitations due to mild and episodic anxiety disorder. Dkt. #12-1, pp.19-21.



              Christine Ransom, Ph.D. conducted an adult psychiatric evaluation of

plaintiff on October 21, 2015. Dkt. #5, p.330. Plaintif f reported that “at the beginning of


                                             -6-
        Case 6:19-cv-06495-HKS Document 16 Filed 03/19/21 Page 7 of 20




2009 she started to become shaky and have difficulty concentrating when she was

under a lot of stress and had too many things to do at once.” Dkt. #5, p.330. She

indicated that she continues to have this difficulty now and would like to get back into

counseling because she thought the coping strategies were helpful. Dkt. #5, p.330.

Plaintiff denied depression, generalized anxiety, panic attacks, manic symptoms,

thought disorder, cognitive symptoms and deficits. Dkt. #5, p.331. Plaintiff was able to

count backwards from 20; do simple calculations and serial threes without error; and

remember three out of three objects immediately, five digits forward and three digits

backwards. Dkt. #5, p.332. Dr. Ransom estimated plaintiff’s intellectual functioning to

be average. Dkt. #5, p.332. Dr. Ransom opined that plaintiff would

              show no evidence of difficulty following and understanding
              simple directions and instructions, perform[ing] simple tasks
              independently, maintain[ing] attention and concentration for
              simple tasks, maintain[ing] a simple regular schedule and
              learn[ing] simple new tasks. She will have mild episodic
              difficulty performing complex tasks, relat[ing] adequately with
              others and approriate[ly] deal[ing] with stress due to
              unspecified anxiety disorder mild and episodic.

Dkt. #5, p.332.



              Hillary Tzetzo, M.D., completed a psychiatric review technique on

December 3, 2015. Dkt. #5, p.339. Dr. Tzetzo determined that plaintiff would exhibit

mild difficulties in maintaining social functioning; concentration, persistence or pace.

Dkt. #5, p.350. Dr. Tzetzo opined that plaintiff did not suffer from a severe impairment,

psychiatrically speaking, and that she should be able to handle norm al work pressures.

Dkt. #5, p.351.



                                            -7-
        Case 6:19-cv-06495-HKS Document 16 Filed 03/19/21 Page 8 of 20




                 The ALJ afforded Dr. Ransom’s opinion some weight in light of her

specialized understanding of psychiatric disorders and knowledge of the Social Security

disability program and because her opinion was generally consistent with the treatment

record, which the ALJ noted contained little evidence of sustained treatment for

psychiatric symptoms. Dkt. #5, p.21. The ALJ further noted that plaintiff has

acknowledged activities that are consistent with the assessment and support limiting

plaintiff to simple tasks and only occasionally detailed tasks. Dkt. #5, p.21. The ALJ

afforded Dr. Tzetzo’s opinion little weight because he did not personally examine

plaintiff and because his opinion did not account for plaintiff’s subjective allegations.

Dkt. #5, p.21.



                 An ALJ is not required to adopt wholesale the opinion any one medical

source, but is entitled to weigh all of the evidence available to make an RFC finding that

is consistent with the record as a whole. Matta v. Astrue, 508 Fed. App’x 53, 56 (2d Cir.

2013). Even where the ALJ’s determination does not perfectly correspond with any of

the opinions of medical sources cited in his decision, the ALJ is entitled to weigh all of

the evidence available to make a residual functional capacity finding that is consistent

with the record as a whole. Trepanier v. Comm’r of Soc. Sec., 752 Fed. App’x 75, 79

(2d Cir. 2018). Genuine conflicts in the medical evidence are for the ALJ to resolve.

Veino v. Barnhart, 312 F.3d 578, 588 (2d Cir. 2002). Moreover, a plaintiff is entitled to

understand why the ALJ chose to disregard portions of medical opinions that were

beneficial to her application for benefits. Dioguardi v. Comm’r of Soc. Sec., 445 F.

Supp.2d 288, 297 (W.D.N.Y. 2006). While the ALJ is not obligated to explicitly reconcile


                                             -8-
        Case 6:19-cv-06495-HKS Document 16 Filed 03/19/21 Page 9 of 20




every conflicting shred of medical evidence, the ALJ cannot selectively choose

evidence in the record to support his conclusions. Gecevic v. Sec. of Health & Human

Servs., 882 F. Supp. 278, 286 (E.D.N.Y. 1995).



              The ALJ did not commit legal error by failing to specifically account for Dr.

Ransom’s opinion that plaintiff would experience mild episodic difficulty relating

adequately with others and appropriately dealing with stress. Mild limitations do not

necessarily require the addition of mental limitations in an RFC. Lynette W. v. Comm’r

of Soc. Sec’y, 19-CV-1168, 2021 WL 868625, at *4 (W.D.N.Y. March 9, 2021). In Oliver

v. Commissioner of Social Security, for example, the district court found no

inconsistency between a psychiatric opinion of mild difficulties in relating adequately

with others and appropriately dealing with stress and the ALJ’s determination that such

mild limitations did not translate into functional limitations for purposes of plaintiff’s

RFC. 19-CV-443, 2020 WL 3073342, at *3 (W.D.N.Y.June 10, 2020). In any event,

even moderate to marked limitations in an individual’s ability to deal with stress can be

consistent with a capacity to perform unskilled work. DelCarmen Fernandez v. Berryhill,

No. 18-CV-326, 2019 WL 667743, at *9 (S.D.N.Y. Feb. 19, 2019). As the ALJ noted,

the record is generally devoid of evidence of symptoms or treatment which would

warrant additional limitations to plaintiff’s mental RFC. Plaintiff declined referral for

mental health treatment following her successful completion of a chemical dependency

program on October 9, 2015 (Dkt. #5, p.447), and although her treating physician, Dr.

Emerson, indicated in a Physical Residual Functional Capacity Questionnaire that

anxiety affects plaintiff’s physical condition (Dkt. #5, p.1170), and her medical records


                                              -9-
       Case 6:19-cv-06495-HKS Document 16 Filed 03/19/21 Page 10 of 20




occasionally note that she is mildly anxious or reports anxiety (Dkt. #5, pp.383, 473 &

589), plaintiff’s medical records consistently note normal mood and affect and that

plaintiff was appropriate, pleasant and in no apparent distress.



              Physical RFC

              Plaintiff argues that the ALJ improperly weighed the opinion of her primary

care physician, Dr. Emerson and substituted his own opinion for Dr. Emerson’s without

citation to conflicting information in the record. Dkt. #8-1, pp.12-15. For example,

plaintiff argues that although the ALJ incorporated a sit/stand option into the RFC

determination, Dr. Emerson opined that plaintiff would need to change position at will,

while the ALJ allowed plaintiff to change position every 45 minutes for 5 minutes. Dkt.

#8-1, p.15. Plaintiff also argues that the ALJ improperly rejected Dr. Emerson’s opinion

that plaintiff would be absent from work 4 days per month and that her ability to perform

fine and gross manipulations with her hands was limited. Dkt. #8-1, p.12. Plaintiff

questions the ALJ’s discussion regarding the signature on this opinion, arguing that the

ALJ should have contacted the provider if there was a concern as to who completed the

assessment. Dkt. #8-1, p.14.



              The Commissioner responds that the ALJ reasonably weighed the opinion

evidence from the consultative examiner, physical therapist and primary care physician

in determining plaintiff’s RFC. Dkt. #12-1, pp.13-17. Although the ALJ remarked that the

signature on Dr. Emerson’s questionnaire was illegible, the Commissioner notes that

the ALJ thoroughly reviewed the opinion and provided sufficient reasons for discounting

certain elements of that opinion. Dkt. #12-1, pp.13-19.

                                           -10-
       Case 6:19-cv-06495-HKS Document 16 Filed 03/19/21 Page 11 of 20




              Plaintiff replies that it is unclear whether the ALJ disregarded Dr.

Emerson’s opinion because the signature was illegible, in which case the ALJ should

have recontacted the provider. Dkt. #14, p.2. In any event, plaintiff argues that the ALJ

failed to provide good reasons for rejecting portions of that opinion. Dkt. #14, p.3.



              The medical record contains an MRI from June 2014 revealing a

degenerative disc at L4-L5 with disc space narrowing and a central disc herniation. Dkt.

#5, p.169.



              Plaintiff presented for physical therapy with Polly Ann Muehlenkamp,

D.P.T. on July 9, 2014 for complaints of left buttock, hip and leg pain. Dkt. #5, p.562.

Plaintiff reported that she was pushing through the pain to perform her activities of daily

living. Dkt. #5, p.562. She was observed to ambulate with an antalgic gait with

decreased stance on the left and to have severe limitation with severe increased pain

and radicular symptoms with lumbar flexion and extension. Dkt. #5, p.562. She

demonstrated decreased strength and function consistent with left lower extremity

radiculopathy. Dkt. #5, p.563.



              On August 25, 2014, neurosurgeon, Thomas Rodenhouse, M.D. observed

mild restriction of spine flexion and extension; no pain with straight leg raising; and no

weakness. Dkt. #5, p.571. Plaintiff was encouraged to continue physical therapy. Dkt.

#5, p.571.




                                            -11-
       Case 6:19-cv-06495-HKS Document 16 Filed 03/19/21 Page 12 of 20




              Plaintiff was discharged from physical therapy for failure to attend on

September 8, 2014 after six physical therapy sessions. Dkt. #5, p.565.



              Upon consultation with neurosurgeon Howard Silberstein, M.D. on

October 23, 2014, plaintiff was observed to have a steady gait and the ability to walk on

her tip toes, but had difficulty heel walking with the left foot and missed one step with

anterograde tandem walk when bearing weight on the left leg. Dkt. #5, p.172. Dr.

Silberman recommended further conservative management in light of plaintiff’s young

age and the fact that the success rate for treating back pain due to a central disc

herniation is not exceedingly high. Dkt. #5, p.172.



              On January 15, 2015, plaintiff reported that her pain continued to worsen,

but Dr. Silberstein expressed reluctance to recommend surgery given her age and

smoking history. Dkt. #5, p.170. He prescribed a brace. Dkt. #5, p.170.



              On April 23, 2015, Dr. Silberstein noted that plaintif f continued to have left

lateral leg numbness and left dorsi flexor weakness with exquisite tenderness to

palpation of her lower back. Dkt. #5, p.169. Given the long standing nature of her pain,

which dated back to 2009, Dr. Silberstein opined that plaintif f might not benefit from

surgery, but plaintiff decided to proceed. Dkt. #5, p.169.



              On July 2, 2015, upon examination two months post L4-L5 laminectomy

and discectomy with Wenzel cage fusion, plaintiff reported that her back pain was


                                            -12-
        Case 6:19-cv-06495-HKS Document 16 Filed 03/19/21 Page 13 of 20




manageable and her hip pain and leg numbness had resolved. Dkt. #5, p.168. She also

reported that her legs no longer give out on her and that she was walking 2-3 miles per

day. Dkt. #5, p.168. Dr. Silberstein observed 5/5 strength bilaterally in her lower

extremities with trace deep tendon reflexes bilaterally at the ankle and knees. Dkt. #5,

p.168. Her gait was steady. Dkt. #5, p.168.



              Rita Figueroa, M.D., conducted a consultative medical examination of

plaintiff on October 21, 2015. Dkt. #5, p.334. Dr. Figueroa observed that plaintiff walked

with a limp and could not walk on heels or toes and could only squat 25%. Dkt. #5,

p.335. She observed full cervical spine flexion and extension and 40 degrees bilateral

lateral flexion and lumbar spine flexion of 10 degrees bilaterally with 20 degrees

bilateral rotation. Dkt. #5, p.336. Straight Leg Raise was positive on the left. Dkt. #5,

p.336. Plaintiff demonstrated 130 degree forward elevation and abduction of the

shoulders before stopping due to pain in the lower back. Dkt. #5, p.336. Adduction and

internal and external rotation were done fully. Dkt. #5, p.336. She also exhibited full

range of motion of elbows, forearms, wrists, hips, and knees bilaterally. Dkt. #5, p.336.

The range of motion in plaintiff’s right ankle was full, while her left ankle dorsiflexion and

plantar flexion was 10 degrees. Dkt. #5, p.336. Deep tendon reflex was decreased in all

extremities and the left foot did not feel pinprick sensation, two-point discrimination or

proprioception. Dkt. #5, pp.336-337. The upper extremities and right leg demonstrated

5/5 strength, while the left leg was 4/5. Dkt. #5, p.337. Plaintiff’s hand and finger

dexterity was intact, with 5/5 bilateral grip strength. Dkt. #5, p.337. Dr. Figeuroa opined

that plaintiff had marked limitation for activities requiring bending, lifting, carrying,

pushing and pulling more than 10 pounds. Dkt. #5, p.337.

                                              -13-
       Case 6:19-cv-06495-HKS Document 16 Filed 03/19/21 Page 14 of 20




              Plaintiff established a treating relationship with primary care physician

Drew Emerson, M.D. on June 1, 2016. Dkt. #5, p.405. On ex amination, Dr. Emerson

noted mild tenderness over the perispinous muscles of the lumbar spine bilaterally;

anterior flexion of the back to 70 degrees from vertical and extension to 10 degrees;

lateral flexion to 20 degrees and shoulder rotation to 80 degrees bilaterally; no sensory

or motor deficits of the lower extremities; brisk, uniform patellar tendon and Achilles

tendon reflexes bilaterally; and 5/5 muscle strength in the flexors and extensor of the

hips, knees and ankles bilaterally. Dkt. #5, p.406. Dr. Emerson advised plaintiff to avoid

stress or strain to the low back. Dkt. #5, p.406.



              On July 1, 2016, plaintiff presented with complaints of left knee pain. Dkt.

#5, p.403. Dr. Emerson observed mild tenderness along the outer margins of the left

patella as well as along the anterior margins of the left knee joint; negative anterior and

posterior drawer testing; negative Lachman’s test; positive McMurray’s test; no sensory

or motor deficits of the lower extremities; brisk, uniform patellar tendon and Achilles

tendon reflexes bilaterally; and 5/5 muscle strength in the flexors and extensor of the

hips, knees and ankles bilaterally. Dkt. #5, p.403. Dr. Emerson advised plaintiff to avoid

stress or strain to the left knee while her symptoms persisted. Dkt. #5, p.403.

Examination on August 30, 2016 revealed the same findings; Dr. Emerson

administered a cortisone shot to the left knee on August 30, 2016. Dkt. #5, p.401.



              At her physical on December 2, 2016, Dr. Emerson noted full range of

motion of the neck, back, shoulders, elbows, hips and knees without any limitation,

dysfunction or discomfort. Dkt. #5, p.398.

                                             -14-
       Case 6:19-cv-06495-HKS Document 16 Filed 03/19/21 Page 15 of 20




              On December 13, 2016, plaintiff reported that she gained some

meaningful benefit from the cortisone injection and had experienced very little

discomfort for about three months, but her symptoms had since returned. Dkt. #5,

p.394. Dr. Emerson administered another cortisone injection to plaintiff’s left knee. Dkt.

#5, p.395.



              On July 31, 2017, plaintiff complained of right knee pain, which Dr.

Emerson diagnosed as patellofemoral pain syndrome. Dkt. #5, p.390. Dr. Emerson

recommended strengthening exercises and avoiding stress or strain to the right knee

while symptoms persisted. Dkt. #5, p.390. Plaintiff received a cortisone injection to her

right knee on August 11, 2017. Dkt. #5, p.387.



              On September 20, 2017, plaintiff reported that her right knee pain had

fully resolved and that her left knee pain was intermittent and had flared up last week

after she had been on a treadmill. Dkt. #5, p.385. Plaintiff received a cortisone injection

to her left knee. Dkt. #5, p.385.



              On March 9, 2018, plaintiff brought with her to the administrative hearing a

Physical Residual Functional Capacity Questionnaire addressed to Dr. Drew Emerson.

Dkt. #5, p.1169 & 1223. The Questionnaire indicates that the author had treated plaintif f

since June 1, 2016 and had diagnosed her with chronic low back pain and chronic neck

pain. Dkt. #5, p.1169. The Questionnaire noted that plaintiff experienced continuous

pain in her low back which worsened with lifting, changes in position, prolong sitting,


                                            -15-
       Case 6:19-cv-06495-HKS Document 16 Filed 03/19/21 Page 16 of 20




standing or walking. Dkt. #5, p.1169. The author opined that emotional factors

contribute to the severity of plaintiff’s symptoms and functional limitations and that

plaintiff’s anxiety affected her physical condition. Dkt. #5, p.1170. The author further

opined that plaintiff’s experience of pain or other symptoms would occasionally interfere

with the attention and concentration needed to perf orm simple work tasks and that

plaintiff was only capable of low stress jobs due to her anxiety. Dkt. #5, p.1170. The

Questionnaire indicated that plaintiff could sit for 30 minutes at a time and stand for 45

minutes at a time with a total capacity for sitting of 4 hours and a total capacity for

standing/walking of at least 6 hours in an 8 hour day. Dkt. #5, p.1170. Plaintiff was

capable of lifting and carrying 10 pounds on occasion and could stoop or crouch and

occasionally climb stairs. Dkt. #5, p.1171. She could grasp, turn and twist objects with

her hands and engage in fine manipulation of her fingers 30% of an 8 hour day and

could reach overhead 15% of an 8 hour day. Dkt. #5, p.1172. On average, plaintiff was

expected to be absent more than 4 days per month as a result of her impairments or

treatment. Dkt. #5, p.1172. The illegible signature concludes with “MD” and does not

include a printed name below the signature line, but does include Dr. Emerson’s

practice name and address. Dkt. #5, p.1172. It is dated March 7, 2018. Dkt. #5, p.1172.



              The ALJ addressed the Questionnaire as follows:

              Finally, in a medical source statement dated March 2018, a
              physician whose signature is illegible, opined, inter alia, that
              the claimant is limited to sitting four hours, but can stand and
              walk at least six hours, in an eight-hour day. This physician
              also noted that the claimant can occasionally lift and carry
              up to 10 pounds, but has significant limitations using the
              upper extremities to perform fine and gross manipulations.
              He/she also noted that the claimant requires a 15-minute

                                            -16-
       Case 6:19-cv-06495-HKS Document 16 Filed 03/19/21 Page 17 of 20




              break every hour and would miss work more than four days
              per month due to her impairments and the need for ongoing
              treatment. Furthermore, this doctor opined that the claimant
              is limited [to] performing low stress jobs due to her history of
              anxiety. However, this opinion is not fully consistent with the
              medical record as a whole. For instance, there is little
              evidence demonstrating that the claimant has significant
              limitations performing fine and gross manipulations with the
              upper extremities. Moreover, this physician’s finding that the
              claimant would miss work more than four days of work per
              month is highly conjectural and appears to place excessive
              reliance on the claimant’s subjective allegations.
              Nevertheless, the remainder of this opinion is generally
              consistent with the record as a whole, particularly as it
              pertains [to] the claimant’s ability to lift and carry weight, and
              will therefore . . . be given some weight. The statement is not
              persuasive due to the lack of signature, but does not create
              conflict with the overall record, except in the areas where
              this statement is unsupported by the evidence.

Dkt. #5, pp.21-22.



              An ALJ is required to consider and evaluate every medical opinion

received, regardless of its source. 20 C.F.R. § 416.927(c). Generally speaking, the ALJ

will afford more weight to the opinion of a treating physician because he or she is most

able to provide a detailed, longitudinal picture of the plaintiff’s medical impairment and

may bring a unique perspective to the medical evidence that cannot be obtained from

the objective medical findings alone or from reports of individual examinations, such as

consultative examinations. Moscatello v. Saul, 18-CV-1395, 2019 WL 4673432, at *11

(S.D.N.Y.Sept. 25, 2019), citing 20 C.F.R. § 416.927(c)(2). Thus, where the treating

physician’s opinion is well supported by medically acceptable clinical and laboratory

diagnostic techniques and is not inconsistent with other substantial evidence in the

record, it will be afforded controlling weight. White v. Saul, 414 F. Supp.3d 377, 383

                                             -17-
        Case 6:19-cv-06495-HKS Document 16 Filed 03/19/21 Page 18 of 20




(W.D.N.Y. 2019), quoting 20 C.F.R. § 404.1527(c)(2). The ALJ may afford less than

controlling weight to a treating physician’s opinion if it fails to meet this standard, but is

required to provide good reasons for the weight assigned upon consideration of, inter

alia: (1) the frequency, length, nature, and extent of treatment; (2) the amount of

medical evidence supporting the opinion; (3) the consistency of the opinion with the

remaining medical evidence; and (4) whether the physician is a specialist. Greek v.

Colvin, 802 F.3d 370, 375 (2d Cir. 2015).



              The opinion of a treating physician is not entitled to controlling weight if it

contains internal inconsistencies or contradicts the treating physician’s treatment notes.

Monroe v. Cimm’r of Soc. Sec., 676 Fed. App’x 5, 7 (2d Cir. 2017). Moreover, the

opinion of a treating physician need not be given controlling weight if it is not consistent

with other substantial evidence in the record, including the opinions of other medical

experts, such as a consulting physician. Halloran v. Branhart, 362 F.3d 28, 32 (2d Cir.

2004); See Baszto v. Astrue, 700 F. Supp.2d 242, 249 (N.D.N.Y. 2010) (ALJ may rely

upon the opinion of examining State agency medical consultants, since such

consultants are deemed to be qualified experts in the field of social security disability).

The factors to be considered in evaluating opinions from non-treating medical sources

are the same as those for assessing treating sources, except that the first factor is

replaced with consideration of whether the non-treating source examined the plaintiff.

White, 414 F. Supp.3d at 383. If the ALJ fails to provide a sufficient basis for

discrediting the opinion of a treating physician, remand is required. Greek, 802 F.3d at

375.


                                             -18-
       Case 6:19-cv-06495-HKS Document 16 Filed 03/19/21 Page 19 of 20




              To the extent that the ALJ questioned the identity of the physician signing

the Physical Residual Function Capacity Questionnaire, it was the ALJ’s responsibility

to verify the signature with Dr. Emerson. See, e.g., Drogo v. Colvin, 5:13-CV-946, 2015

WL 4041732, at *8 (N.D.N.Y. July 1, 2015) (ALJ improperly used an illegible signature

as means to discredit treating source opinion when the signature was reasonably

interpreted from the treatment records). Thus, it was error for the ALJ to determine that

the Physical Residual Function Capacity Questionnaire was “not persuasive due to the

lack of signature” without at least attempting to ascertain whether the author was, in

fact, plaintiff’s treating physician, Dr. Emerson. Dkt. #5, p.21. However, an error in

application of the treating physician rule is harmless if “application of the correct legal

standard could lead to only one conclusion. Price v. Comm’r of Soc. Sec’y, 14-CV-9164,

2016 WL1271501, at *4 (S.D.N.Y. March 31, 2016), quoting Zabala v. Astrue, 595 F.3d

402, 409 (2d Cir. 2010).



              The ALJ analyzed the opinion as a medical source statement from an

unidentified treating physician and afforded it some weight, but determined that

elements of the opinion were unsupported by and inconsistent with the medical record

as a whole. Dkt. #5, pp.10-11. In reaching this conclusion, the ALJ reviewed the

medical evidence from plaintiff’s treating neurosurgeon, Dr. Silberstein; plaintiff’s

primary care provider, Dr. Emerson; and plaintiff’s physical therapist, Polly

Mehelnkamp, as well as the opinion evidence from the consulting examiner, Dr.

Figueroa, and appropriately considered that evidence in relation to the opinion

contained within the Questionnaire. The ALJ’s determination that the more restrictive

                                             -19-
       Case 6:19-cv-06495-HKS Document 16 Filed 03/19/21 Page 20 of 20




aspects of the opinions contained within the Questionnaire were contradicted by those

other sources of evidence and that the overall record warranted a determination that

plaintiff is capable of sedentary work, with a sit/stand option allowing her to change

positions every 45 minutes for up to 5 minutes and no more than occasional stooping,

crouching, kneeling, crawling, and climbing of ramps or stairs, is supported by

substantial evidence within the overall record. As a result, the Court determines that the

discussion regarding the identity of the author of the Questionnaire constitutes

harmless error.



                                     CONCLUSION

              Based on the foregoing, plaintiff’s motion for judgment on the pleadings

(Dkt. #8), is denied and the Commissioner’s motion for judgment on the pleadings (Dkt.

#12), is granted.



              The Clerk of the Court is directed to close this case.



              SO ORDERED.



DATED:        Buffalo, New York
              March 19, 2021

                                           s/ H. Kenneth Schroeder, Jr.
                                          H. KENNETH SCHROEDER, JR.
                                          United States Magistrate Judge




                                           -20-
